The sole contention of the plaintiff is, that it was competent for the jury to find that the defendants were negligent in not instructing Archambeault that edgings coming in contact with the saw-teeth in their swift upward movement would be hurled backward with great force in the direction of the operator. Since the boy was struck by an edging thrown in the way described, it is argued that the defendants' omission to give him instructions as to the danger he incurred, so that he could appreciate the same, was the proximate cause of the injury. If it were *Page 589 
conceded that he did not have, or could not reasonably be expected to have had, knowledge that edgings might be caught by the saw and hurled backward, the plaintiff's position might be sound. Upon this theory it might not be important to ascertain whether the edging that struck Archambeault was caught by the saw from edgings allowed to accumulate on the bench, or whether it came in contact with the saw in some other way, while he was engaged in operating the machine. It might be said that as to him the danger was a concealed one, which the defendants ought to have disclosed to him.
But it is unnecessary to argue the proposition that the defendants were under no obligation to inform the deceased of dangers of which he had adequate knowledge. The question, therefore, is whether upon the plaintiff's evidence the jury were justified in finding that Archambeault did not know that edgings, when caught by the saw, were liable to be thrown over it and to hit him while operating the machine. It is evident that he was not ignorant of the general operation of the matching and stripping machine. Although less than sixteen years old, he had run a matcher in another shop for about four months, and in the defendants' shop for two months and a half. During this time he had daily seen the stripper in operation at his side, and on several occasions had run the stripper for a few minutes at a time. He was a bright, intelligent boy, and for a day and a half after he went to work on the stripper he had no difficulty with the machine and did his work well. In addition to the information he thus obtained from practical experience and observation, he was instructed by a competent agent of the defendants not to stand in front of the saw, but at one side of it, and when edgings collected on the saw-table to poke them away with a stick and not with his hand. The case also discloses the fact that in doing this kind of work it very often happens that edgings fly back from the saw. In view of his experience and intelligence and of the obviously frequent occurrences of that character, which common knowledge, as well as the reported fact, confirms, it is highly improbable, in the absence of positive evidence, that he was ignorant of the special danger he incurred at the time when he received his injury. It is inconceivable that he was, ignorant that edgings might be thrown toward him, and that if he happened to be within their range he would be hit by them and perhaps injured. Reasonable men could not find from the evidence that he was ignorant of the operation of the physical forces which resulted in his fatal injury.
Hanson v. Company, 162 Mass. 187, cited by the plaintiff, is not in point, for the plaintiff in that case testified that he did not know of this special danger connected with the operation of a circular *Page 590 
saw. Moreover, it is said in Tenanty v. Company, 170 Mass. 323, 325, that "the doctrine of that case is not to be extended."
The defendants' motion for a verdict should have been granted.
Exception sustained.
All concurred.